Case 2:19-bk-50693        Doc 21   Filed 04/01/19 Entered 04/02/19 13:06:09   Desc Main
                                   Document     Page 1 of 1



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.


IT IS SO ORDERED.



Dated: April 1, 2019



________________________________________________________________

                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHO
                                  EASTERN DIVISION

   In re: Cory Chilcote                            )     Case No. 2:19-bk-50693
                                                   )
                                                   )
                                                   )     Chapter 13
                                                   )
   Debtor                                          )     Judge Caldwell

      ORDER GRANTING DEBTOR’S MOTION TO VOLUNTARILY DISMISS
                        CHAPTER 13 (doc.20)
   Debtor, Cory Chilcote, commenced this case on February 7, 2019 by filing a
   voluntary petition for relief under Chapter 13 of Title 11 of the United States
   Bankruptcy Code.
   Debtor wishes to end his Plan. Under section 1307 (b) of the Bankruptcy Code, it
   is hereby ORDERED that Debtor's Chapter 13 be dismissed.

   IT IS SO ORDERED.
   Copies to:
   All Creditors and Parties of Interest




                                             ###
